DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/22/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coppin et al (US 2014/0019484 A1).
As to claims 1 and 13, Coppin teaches A search criterion determination system comprising: at least one processor configured to extract, in a case where a plurality of images is inputted as a query, features from elements included in each image (Coppin describes selecting an image as the basis for a search and selecting features within the image to be used in the search (see [0041]).  In [0047], Coppin further states that the user is able to select additional images and features within those images to be used in the search.), determine at least one feature to be provided to a search engine as an input feature based on a relation between the extracted features (As described above Coppin allows the user to specify which features are to be used in the search (see [0041] and [0047]).  The common relation between the selected features is they are of interest to the user.), and transmit information based on the input feature to the search engine (Search is carried out once all the inputs are received (see [0051])).
As to claim 2, Coppin further teaches wherein the processor determines, as the input feature, a feature which does not contradict another feature of the extracted features or a feature which is (Coppin describes the user selecting one or more features from one or more images in [0041] and [0047].  These selected features would either be similar or different from one another thus reading on the above contradicting/consistent.).
As to claim 7, Coppin further teaches wherein the processor provides features with a possibility of coexisting with each other, of the extracted features, to the search engine (Coppin describes selecting an image as the basis for a search and selecting features within the image (coexisting) to be used in the search (see [0041]).).
As to claim 8, Coppin further teaches wherein the processor associates the extracted features with a type of the images from which the features have been extracted (user might select an image of a dress but restrict the search to the domain of skirts or curtains (type) (see [0050]). Also see [0056], which describes feature types).
As to claim 10, Coppin teaches wherein the processor extracts an overall feature from each image, and provides the extracted overall feature to the search engine (first and second user selected features are combined to form a composite image (extracted overall feature) to form the basis of a search query (see Abstract)).
As to claim 12, Coppin teaches A search system comprising: at least one processor configured to extract, in a case where a plurality of images is inputted as a query, features from elements included in each image (Coppin describes selecting an image as the basis for a search and selecting features within the image to be used in the search (see [0041]).  In [0047], Coppin further states that the user is able to select additional images and features within those images to be used in the search.), determine at least one feature to be provided to a search engine as an input feature based on a relation between the extracted features (As described above Coppin allows the user to specify which features are to be used in the search (see [0041] and [0047]).  The common relation between the selected features is they are of interest to the user.), transmit information based on the input feature to the search engine (Search is carried out once all the inputs are received (see [0051])), and search at least one image similar to the images inputted as the query, using the information based on the input feature (Coppin teaches the user is able to select image(s) and feature(s) therein that are used to create a query and once the query is executed returns images similar to the composite image inputted by the user (see [0073]-[0079])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1) in view of Kobayashi et al (US 2017/0236301 A1).
As to claim 3, Coppin fails to explicitly recite wherein the processor determines, as the input feature, a feature with a high appearance frequency or a high appearance ratio compared to another feature of the extracted features even though the feature contradicts or is not consistent with another feature of the extracted features.
However, Kobayashi teaches wherein the processor determines, as the input feature, a feature with a high appearance frequency or a high appearance ratio compared to another feature of the extracted features even though the feature contradicts or is not consistent with another feature of the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images (see [0042]).  It would have been obvious to calculate this based on contradicting or consistent features.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the image similarity calculation as taught by Kobayashi for the purpose of increase the precision with which information is gathered for a user (see Kobayashi [0007] and [0042]).
As to claim 4, Kobayashi further teaches wherein, in a case where an appearance frequency or an appearance ratio of a feature is higher than a threshold, the processor determines the feature as the input feature even though the feature contradicts or is not consistent with another feature of the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images and the similarity is determined based on exceeding a threshold (see [0042]).  It would have been obvious to calculate this based on contradicting or consistent features.).
As to claim 5, Kobayashi further teaches wherein the threshold has a different value depending on a category to which each of the features belongs (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images and the similarity is determined based on exceeding a threshold (see [0042]).  It would have been obvious to adjust the threshold based on a category such as the ones mention in Coppin (see [0041] – color, coherence, pattern, texture, or shape).).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1) in view of Shibata et al (US 2015/0302566 A1).
As to claim 6, Coppin teaches provides a feature selected from the presented feature by the user to the search engine (Search is carried out once all the inputs are received (see [0051])) but fails to explicitly recite wherein the processor presents, to a user, a feature with a possibility of contradicting or non-consistent with another feature of the extracted features.
However, Shibata teaches wherein the processor presents, to a user, a feature with a possibility of contradicting or non-consistent with another feature of the extracted features (Shibata describes a single high frequency feature amount is selected on the basis of the distance during the searching, inconsistency with an adjacent high frequency block, a co-occurrence probability of a low frequency feature amount and a high frequency feature amount learned separately in a learning stage (see [0008])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the image processing as taught by Shibata for the purpose of increase the quality of the image (see Shibata [0010]).
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1) in view of Ramachandrula et al (US 2012/0030234 A1).
As to claim 9, Coppin teaches associate the extracted features with the type of the images from which the features have been extracted (user might select an image of a dress but restrict the search to the domain of skirts or curtains (type) (see [0050]). Also see [0056], which describes feature types), but fails to explicitly present, to the user, a screen for receiving a selection on whether to associate.
However, Ramachandrula teaches present, to the user, a screen for receiving a selection on whether to associate (see [0029]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the generating a search query as taught by Ramachandrula for the purpose of increase the speed and accuracy with which content is delivered to the user (see Ramachandrula [0012]).
As to claim 11, Coppin teaches provide the overall feature of each image to the search engine (first and second user selected features are combined to form a composite image (extracted overall feature) to form the basis of a search query (see Abstract)), but fails to explicitly present, to the user, a screen for receiving a selection on whether to provide.
However, Ramachandrula teaches present, to the user, a screen for receiving a selection on whether to provide (see [0029]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the generating a search query as taught by Ramachandrula for the purpose of increase the speed and accuracy with which content is delivered to the user (see Ramachandrula [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1.	Mino (US 2007/0077025 A1) - One or more representative images extracted from an image group comprising a plurality of images is/are displayed. A part or all of the representative image or images, such as a main subject region or a background region including a search target, is/are selected from the representative image or images, and used for setting search conditions. The image group is searched for an image or images agreeing with the search conditions having been set (see Abstract).
2.	Canelis et al (US 2019/0121879 A1) - A technique for image search and retrieval in a digital medium environment includes performing a search for images satisfying a given query, displaying a result of the search query via a graphical user interface (GUI), refining the result of the search query by selecting images or objects via the GUI, automatically performing an additional search for images satisfying an updated search query based on the selected images or objects, and displaying the result of the updated search query via the GUI. In addition to selecting images or objects, one or more attributes of an object, such as the position of the selected object within the image, the size of the selected object within the image, or both, can be modified such that the updated search incorporates the modified attributes of the object (see Abstract).
3.	Gupta et al (US 2015/0332119 A1) - Propagating object selection across multiple images is described. In one or more embodiments, an object is selected from a first image according to selection inputs. Features that are representative of the selected object are then ascertained. To propagate selection of the object to the second image, a determination is made as to whether the second image includes features that resemble those ascertained from the first image. Once a determination is made as to the features of the second image that resemble the features of the first image, the second image is divided into regions. Each of the regions includes pixels that are similar within the region, one pixel to another. The regions of the second image that include the features resembling those ascertained from the first image are then combined. The combined regions are used to select the object from the second image without receiving selection inputs to do so (see Abstract).
(see Abstract).
5.	Ke et al (US 2012/0177294 A1) - Image search results are obtained by providing weights to visual features to emphasize features corresponding to objects of interest while simultaneously deemphasizing irrelevant or inconsistent features that lead to poor search results. In order to minimize the impact of visual features that are unreliable or irrelevant with respect to the objects of interest in the image, context-dependent weights are provided to detect visual features such that those visual features pertaining to the objects of interest are more heavily weighted than those visual features that pertain to irrelevant or unreliable portions of the image. Visual features may be weighted for images in a searchable database. Training data may be obtained and used in weighting visual features in a query image and, alternatively, in searchable database images (see Abstract).
6.	Liu et al (US 2015/0039583 A1) - Embodiments of the present application relate to a method for searching images, a system for searching images, and a computer program product for searching images. A method for searching images is provided. The method includes receiving an input query image, extracting visual features from the inputted query image; determining a similarity of the visual features of the query image and visual features of images in an image database; determining category information, descriptive information, or a combination thereof associated with the query image based on category information, descriptive information, or a combination thereof of business objects corresponding to images having a similarity to the query image that complies with a precondition; conducting searches of the images based on the query 
7.	Baba et al (US 2010/0153449 A1) - An image retrieval method includes reading from a first database a first image group mapped to an object as a retrieval target, and extracting an image feature quantity of a plurality of images of the first image group. A second image group mapped to an object as a search key is read from a second database and an image feature quantity of a plurality of images of the second image group is extracted. Similarity is determined between the first image group and the second image group, based on the image feature quantity of the plurality of images of the first image group and the image feature quantity of the plurality of images of the second image group. On an output device, as retrieval results, the plurality of images of the first image group are displayed in order of similarity of the object as the retrieval target based on determined similarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JARED M BIBBEE/             Primary Examiner, Art Unit 2161